department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date may tax exempt and governmententities division number release date telephone number in reply refer to person to contact identification_number last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated january no longer exempt under sec_501 as an 20xx is hereby revoked and you are organization described in sec_501 c of the irc effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish lone or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours tt jaranr nqeeoke maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the if you file a protest the auditing agent may ask you to letter rev catalog number 34809f for your protest to be valid it irs appeals_office enough time to consider your case must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form 886-a form_6018 form_1023 letter articles of incorporation current corporate status for maria hooke director exempt_organizations examinations letter rev catalog number 34809f department of the treasury form 886-a may 20xx name of taxpayer explanations of items tax identification_number last digits year period ended internal_revenue_service 20xx schedule number or exhibit - i issue facts doe sec_501 of the internal_revenue_code irc qualify for exempt status under section was automatically revoked in 20xx for failing to file a return for three consecutive years reapplied for exempt status see attached form_1023 and all addendum august 20xx stated in their form_1023 that they would provide community beautification and provide scholarships to high school graduates their goal was to build a community center status was reinstated on january 20xx retroactively for may 20xx see attached letter with addendum in exempt was incorporated on february 20xx the articles of incorporation contain a purpose and secretary of dissolution clause as of february 20xx they are deemed an active entity on the state corporation site see attached articles of incorporation and current corporate status advised the revenue_agent that they had not begun operations and on december 20xx wished to terminate the revenue_agent advised them that in order to terminate their exempt statue they must file a final return provide verification of the disposition of assets and file articles provided a formal statement with the revenue_agent that they of dissolution with their state had no assets or liabilities they filed their final 2oxx return with the revenue_agent on december 20xx on december 20xx the revenue_agent requested that with the state of and provide her with a copy the organization did not respond the revenue_agent sent out a follow up request on january 20xx as of february 20xx the organization has not responded to both requests file their articles of dissolution law sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt catalog number 20810w form 886-a rev www irs gov page form a department of the treasury internal_revenue_service _ schedule number or exhibit may 20xx name of taxpayer tax identification_number last digits year period ended explanations of items sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which 20xx sec_1 c -a d states one purpose that qualifies as a charitable purpose is the lessening of the burdens of government an organization may be considered to lessen the burdens of government if a government unit has accepted as its responsibility the activities conducted by the organization and recognizes that the organization is acting on the government's behalf tax payers position unknown governments position has not begun operations since they incorporated in 20xx internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4 c -1 a states that an exempt_organization must meet both the organizational and operational_test although the organizational documents contain the required clauses test and thus cannot remain exempt from taxation under sec_501 irc fails the operational conclusion based on the service’s review of all facts and analysis above it is the government's position that exempt status should be revoked due to its failure to meet the operational_test required by sec_501 the revenue_agent is unable to process a termination request without articles of dissolution filed with the state accordingly the organization’s exempt status should be revoked effective january 20xx form_1120 us corporation income_tax return should be filed for the tax periods ending on and after january 20xx catalog number 20810w page www irs gov form 886-a rev
